Citation Nr: 1547696	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to August 1946 and from January 1951 to October 1953.  He was awarded the Combat Infantryman's Badge while serving in the Korean War. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that in a September 1954 decision, the Veterans Health Administration determined that a disability involving teeth 4, 5, 6, 7, 8, 11, 12, 13, 15 and 30 existed for dental treatment purposes.

This appeal was processed using the Veterans Benefits Management System (VBMS) and a Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014 the Veteran reported that his teeth were injured in combat during a July 1951 mortar attack near Mon Dung Ne, Korea.  Service examination reports show missing teeth and partial upper denture in December 1945, November 1950, and October 1952.  By October 1953 all of the Veteran's upper teeth were missing.  

The Veteran's DD Form 214 reflects that he served in combat during the Korean War, and that he was awarded the Combat Infantryman's Badge.  Given his combat status, for purposes of this remand, the Veteran's assertion described above is accepted and found to be consistent with his active service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  Given, however, that the VA dental treatment records (found in the Virtual VA electronic claims file) do not show adequate bone in April 2004 and given that marked bone loss was noted in November 2009, the Board determines that a VA examination and medical opinion are needed to determine if the Veteran has a current dental disorder for which service connection may be granted for VA disability rating purposes and is related to service.  See 38 C.F.R. § 4.150 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any relevant outstanding VA dental treatment records dated since November 2011 (found in the Virtual VA electronic claims file).  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA dental examination to determine the nature and etiology of a dental disorder.  Access to the entire claims file, to include all VBMS and Virtual VA records must be made available to and be reviewed by the dentist, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The dentist must elicit a full history of this claimed disorder from the Veteran.  

(a) The VA dentist must identify any current dental disorder, to include any jaw or hard palate disorder.

(b) If the Veteran has a dental disorder, to include any jaw or hard palate disorder, but not to include treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease, the dentist must (i) presume, for purposes of this remand, the Veteran was involved in a mortar attack in approximately July 1951 in Korea, and (ii) opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that any dental disorder, to include a jaw or hard palate disorder is related to service.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the Agency of Original Jurisdiction should review the examination report and medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  The Agency of Original Jurisdiction must ensure that the VA dentist documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the Agency of Original Jurisdiction must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be reviewed by the Agency of Original Jurisdiction on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

